                 Case 1:19-cr-00223-NRB Document 19 Filed 01/24/20 Page 1 of 1
SABRINA P. SHROFF                                                                       233 BROADWAY
 ATTORNEY AT LAW                                                             NEW YORK, NEW YORK 10007
                                                                                    TEL: (646) 763-1490




       January 24, 2020


       Hon. Naomi Reice Buchwald
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007


       Re: United States v. Kim Anh Vo, 19 Cr. 223 (NRB)

       Hon. Judge Buchwald:

       I write with consent of the government (AUSA Crowley) to request a 60-day adjournment of the
       February 5, 2020, sentencing in this case. The parties need the additional time to confer on
       disputed issues at sentence and the defense needs additional time to prepare for the sentencing
       proceeding. Ms. Vo, has not finished the Focus Forward program at the MCC and would like to
       complete the program prior to sentence so that the Court could hear from her teachers as well as
       others at the MCC whose opinion may impact the sentence imposed by the Court. Additionally,
       the parties have jointly agreed to a further evaluation of Ms. Vo that will assist the government in
       their sentencing position and the Court in deciding the appropriate sentence.

       We thank the Court for its time and attention to this matter.



       Sincerely,

       /s/Sabrina P. Shroff
       Counsel to Kim Anh Vo
